Citation Nr: 0031598	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  00-04 338 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a total rating based on 
individual unemployability.

The Board notes that the veteran appeared to raise the issue 
of entitlement to service connection for seizure disorder 
secondary to migraine headaches in a January 2000 statement.  
The RO denied this issue in a June 2000 rating decision.  In 
October 2000, the veteran's representative submitted a notice 
of disagreement on this issue.  However, in a November 2000 
statement, the veteran's representative stated that the 
veteran did not wish to file a notice of disagreement on this 
issue and requested that the October 2000 statement be 
suspended.  A letter from the veteran requesting that this 
issue be withdrawn was later received.  Thus, the Board finds 
that the issue of entitlement to service connection for 
seizure disorder secondary to migraine headaches has been 
withdrawn.  Thus, the Board has no jurisdiction of this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In November 2000, the veteran made a motion that her case be 
advanced on the Board's docket due to hardship.  The veteran 
submitted additional evidence with her motion and waived RO 
consideration of such.  On November 28, 2000, the Board 
granted the veteran's motion to advance her case on the 
docket.


FINDINGS OF FACT

1.  Service connection is in effect for migraine headaches, 
rated as 50 percent disabling.  

2. The veteran has a 12th grade education; has little past 
work experience; and she last attempted to work in 1995.

3.  The veteran's service-connected disability is of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected migraine 
headaches have been met.  38 U.S.C.A. § 1155(West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  A total disability rating may also be 
assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for migraine headaches, rated 
as 50 percent disabling.  Thus, the veteran does not meet the 
minimum schedular requirements for a total compensation 
rating due to individual unemployability under 38 C.F.R. § 
4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned inful 
occupation due to service-connected disability.  Thus, the 
issue is whether the appellant's migraine headache disorder 
prevents her from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that she is unable to sustain gainful 
employment as a result of her service-connected migraine 
headaches.  The record shows that the veteran has a 12th 
grade education.  The veteran reported that although she has 
attempted full-time employment on several occasions, the last 
time in 1995, she has not held stable employment since 1980.  
Evidence of record reflected occupational experience included 
her position in service as a dental assistant, an expeditor 
and furniture reupholster.  

In a December 1998 letter, a private physician, JHK, M.D., 
reported that he had seen the veteran on an intermittent 
basis for several years and that her primary diagnosis was 
migraine headaches although some seizure activity was noted.  
Dr. K stated that the veteran had the appearance of a chronic 
disease patient who has multiple medications and was probably 
suffering from some side effects of the medications as well 
as her disease.  Dr. K opined that she was not fit for 
gainful employment in the condition she was observed in 
December 1998.

VA medical records from September 1998 to June 1999 show 
complaints of migraine headache with occasional seizures.  
Diagnoses included migraine headaches and seizure disorder.  
A June 1999 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized after expressing 
suicide ideation.  Her chief complaint was that she was 
unable to get rid of her headaches.  It was noted that she 
was overwhelmed by multiple stressors including her medical 
problems.  During the course of the hospitalization, the 
veteran continued to complain of severe migraine headaches 
which were finally lessened after trying several medications.  

VA medical records from October to December 1999 revealed 
continued treatment for migraine headaches.  In a December 
1999 medical notation, the veteran's primary VA physician, 
Dr. GA, noted that he and the veteran discussed the 
difficulty she would have with long-term employment at least 
until her headaches/seizure episodes were better controlled.  
Subsequently, the veteran's VA physicians have opined that 
the veteran's seizures were directly caused by her migraines.

In a November 2000 letter, the veteran's primary VA 
physician, Dr. A stated that the veteran suffered from 
frequent migraine headaches, requiring a significant amount 
of medication, which has significant sedative side effects, 
and that the veteran was not able to work.

The Board finds that paragraph 4.16(b) of the rating schedule 
is for application in this case.  The Board finds that the 
opinions of the veteran's treating VA physician and private 
physician are persuasive.  Additionally, the Board notes that 
the veteran reported an 12th grade level of education with 
minimal employment for several years.  In light of the 
foregoing, the Board resolves reasonable doubt in the 
veteran's favor on this issue.  The Board concludes that the 
preponderance of the evidence supports the veteran's claim 
for a total disability rating based on individual 
unemployability due to her service-connected migraine 
headaches.  Accordingly, the appeal is granted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  




		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


